Case 5:20-cv-01773-MAR Document 28 Filed 09/16/21 Page 1 of 2 Page ID #:900



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  9
10    KELLY LYNN KEMP,                         )   Case No.: 5:20-cv-01773-MAR
                                               )
11                 Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                               )   EQUAL ACCESS TO JUSTICE ACT
12          vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
13    KILOLO KIJAKAZI,                         )   AND COSTS PURSUANT TO 28
      Acting Commissioner of Social            )   U.S.C. § 1920
14    Security,                                )
                                               )
15                 Defendant                   )
                                               )
16
17          Based upon the parties’ Stipulation for the Award and Payment of Equal
18    Access to Justice Act Fees, Costs, and Expenses:
19          IT IS ORDERED that fees and expenses in the amount of $5,850.00 as
20    authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21    awarded subject to the terms of the Stipulation.
22    DATE: September 16, 2021
23                              ___________________________________
                                   ____________________
                                           _
                                THEE HONORABLE MARGO
                                                 MARG A. ROCCONI
24                              UNITED STATES MAGISTRATE JUDGE
25
26

                                              -1-
Case 5:20-cv-01773-MAR Document 28 Filed 09/16/21 Page 2 of 2 Page ID #:901



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Lawrence D. Rohlfing
      _________________________
  4   Lawrence D. Rohlfing
      Attorney for plaintiff Kelly Lynn Kemp
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                               -2-
